FIRST ADDENDUM TO

PATENT ACQUISITION AGREEMENT




THIS FIRST ADDENDUM TO PATENT ACQUISITION AGREEMENT (hereinafter referred to as
the “First Addendum”) relates to that certain Patent Acquisition Agreement dated
January 9, 2012 (the “Patent Acquisition Agreement”), by and between ANNA
GLUSKIN, an individual residing in Toronto, Canada (“Assignor”), and EASTGATE
ACQUISITIONS CORPORATION, a Nevada corporation (“Purchaser”), and is made and
entered into as of the 13th day of April 2012.  This First Addendum is intended,
by all parties to the Patent Acquisition Agreement, to amend that Patent
Acquisition Agreement as further described herein.




RECITALS




WHEREAS, the parties hereto desire to amend the Patent Acquisition Agreement to
add and/or revise the terms and condition contained therein; and




WHEREAS, the parties hereto desire that all other terms and conditions of the
Patent Acquisition Agreement not specifically amended hereby will remain in full
force and effect.




NOW THEREFORE, in consideration of the premises herein contained, the parties
hereby agreed as follows:




1

The parties hereto agree that the Patent Acquisition Agreement shall be amended
by adding a new Section 5(c) as follows:




“5(c)  Prior to the Closing, Seller agrees to secure and cause to be raised
financing of a minimum of $50,000, to be used by Purchaser for its business
endeavors subsequent to the Closing.  Of the minimum amount of financing to be
raised by Seller,  $50,000 will be paid at the Closing to Williams Investment
Company and/or its assigns and designees for services rendered in connection
with the execution of the Agreement and the transactions contemplated hereby.
 Following the Closing, Seller agrees to raise additional financing for the
benefit of Purchaser and an additional $50,000 will be paid to Williams
Investment Company and/or its assigns from the additional financing at such time
as a minimum of $300,000 is realized by the Company from the additional
financing to be raised following the Closing.”




2

All other provisions, terms, and conditions of the Patent Acquisition Agreement
will remain in full force and effect and will not be altered or amended except
as otherwise provided herein.




3

All capitalized terms used, but not otherwise defined herein, will have the
respective meanings ascribed to them in the Patent Acquisition Agreement.










4

This First Addendum will be governed by, and construed in accordance with, the
laws of the State of Utah without regard to its conflicts of laws principles.




5

This First Addendum may be executed in one or more counterparts, each such
counterpart to be deemed an original instrument, but all of which such
counterparts together will constitute but one agreement.




6

This First Addendum may not be modified or amended, nor any provision hereof
waived, by any party, except by a writing executed by each of the parties
hereto.







IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Addendum to the Patent Acquisition Agreement dated April 13, 2012 in a manner
legally binding upon them as of the date first written above.







“Assignor”

“Purchaser”

ANNA GLUSKIN

EASTGATE ACQUISITIONS CORPORATION










/S/ Anna Gluskin

By:

/S/ Geoff Williams

Its

President





2





